Citation Nr: 1131556	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  11-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the reduction of the Veteran's evaluation for calcified pleural plaque on the left lung from 30 percent to 10 percent, effective December 1, 2010, was proper.

2.  Entitlement to an evaluation in excess of 30 percent for calcified pleural plaque on the left lung, prior to December 1, 2010, and in excess of 10 percent from December 1, 2010.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This rating decision implemented a June 2010 proposal to reduce the evaluation for the Veteran's calcified pleural plaque on the left lung from 30 percent to 10 percent.  

A March 2010 claim from the Veteran for an evaluation in excess of 30 percent led to the June 2010 proposed reduction.  In correspondence received in December 2010, the Veteran offered to accept the return to the original 30 percent evaluation to settle the claim.  

Thus, it is clear that the Veteran was originally seeking an increased evaluation.  Similarly, it is clear that VA has been adjudicating an increased evaluation claim as well as the reduction issue.  An October 2010 statement of the case and a March 2011 supplemental statement of the case address entitlement to an evaluation in excess of 10 percent for the Veteran's calcified pleural plaque on the left lung.  Thus, the Board will address both issues listed on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2010, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for calcified pleural plaque on the left lung from 30 percent to 10 percent.

2.  A September 2010 rating decision reduced the 30 percent schedular evaluation assigned for calcified pleural plaque on the left lung to 10 percent, effective December 1, 2010. 

3.  At the time of the reduction in December 2010, the 30 percent schedular evaluation for the Veteran's calcified pleural plaque on the left lung had been in effect less than five years.

4.  At the time of the reduction, material improvement under the ordinary conditions of life had been shown in the Veteran's calcified pleural plaque on the left lung, which was objectively manifested by forced expiratory volume in one second (FEV-1), or forced expiratory volume in one second/forced vital capacity (FEV-1/FVC), of greater than 56- to 70-percent predicted, and Diffusion Capacity for Carbon Monoxide (Single Breath) (DLCO (SB)) of greater than 56- to 65-percent predicted.

5.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that at any time during the appeal period the Veteran's calcified pleural plaque on the left lung has resulted in FEV-1 or FEV-1/FVC of 56- to 70-percent predicted, or DLCO (SB) of 56- to 65-percent predicted.


CONCLUSIONS OF LAW

1.  The reduction of a 30 percent rating for calcified pleural plaque on the left lung to 10 percent was proper and the criteria for restoration of the 30 percent rating have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.96, 4.97, Diagnostic Code 6833 (2010).

2.  The criteria for an evaluation in excess of 30 percent for calcified pleural plaque on the left lung, prior to December 1, 2010, and in excess of 10 percent from December 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Requirements of 38 C.F.R. § 3.105(e) 

There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the Veterans Claims Assistance Act of 2000 (VCAA).  The Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one....") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

In this case, VA sent the Veteran a notice letter in June 2010 that informed him of the proposal to reduce the rating assigned for his service-connected calcified pleural plaque from 30 percent to 10 percent.  VA attached a copy of the June 2010 rating decision that made the proposal.  Significantly, the Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  The letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The Veteran submitted what he termed a "Notice of Disagreement" in July 2010.  The September 2010 rating decision reduced the evaluation for his calcified pleural plaque from 30 percent to 10 percent.  

The Board additionally observes that all other appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran was ably represented by a service organization until it revoked its Power of Attorney for him in April 2011.  Additional examinations of the Veteran at this point would not shed light on the level of his disability in June 2010.  In short, the Board believes that the reduction issue was properly developed for appellate purposes.  Further development would be fruitless.

Veterans Claims Assistance Act of 2000 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in April 2010, VA informed the appellant of what evidence was required to substantiate his increased evaluation claim, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case with respect to the Veteran's increased evaluation claim.



Duty to Assist

The record contains the Veteran's service treatment records, VA and private post-service medical records, and correspondence from the Veteran.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded relevant VA examinations in June 2010 and February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports obtained in June 2010 and February 2011 are more than adequate, as they consider the statements of the appellant and the current examination results, and provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disability.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased evaluation issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for an increased evaluation.

Legal Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2010).

The Veteran's 30 percent evaluation was based on Diagnostic Code 6833, which provides that asbestosis is to be rated under the General Rating Formula for Interstitial Lung Disease (General Rating Formula).  The General Rating Formula states that a 10 percent evaluation is warranted for FEV-1 or FEV-1/FVC of 71- to 80-percent predicted value, or; DLCO (SB) of 66- to 80-percent predicted.  A 30 percent evaluation is warranted for FEV-1 or FEV-1/FVC of 56- to 70-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  Diagnostic Code 6833.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(4)(5).  

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2010).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in the latter type of disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 30 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 30 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Based on a thorough review of the record, and for the reasons detailed below, the Board concludes that the reduction in the assigned disability rating for the Veteran's calcified pleural plaque on the left lung from 30 percent to 10 percent, effective December 1, 2010, was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 30 percent rating is appropriate.  The Board also concludes that the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent for calcified pleural plaque on the left lung, prior to December 1, 2010, and against entitlement to an evaluation in excess of 10 percent from December 1, 2010.

A February 2007 rating decision granted service connection for calcified pleural plaque on the left lung, evaluated as 30 percent disabling, effective September 22, 2006.  The 30 percent evaluation was reduced effective December 1, 2010.  Hence, it was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Additionally, as discussed above, the Veteran was informed of the proposed reduction in the June 2010 letter and rating decision, and he was offered the opportunity to identify and/or submit evidence.  Based on this procedural history, the Board concludes that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e).  That is, the Veteran received appropriate notice of the proposed reduction and was accorded the opportunity to respond.

The report of a June 2010 VA examination specifically provides that a PFT resulted in FEV-1 of 97 percent, FVC of 80 percent, FEV-1/FVC of 112 percent, and DLCO of 78 percent.  An April 2008 VA outpatient PFT resulted in FEV-1 of 98 percent, FVC of 84 percent, FEV-1/FVC of 83 percent, and DLCO of 78 percent.  The report of a PFT conducted with a February 2011 VA examination specifically provides that FEV-1 was 102 percent, FVC was 88 percent, FEV-1/FVC was 82 percent, and DLCO was 82 percent.  

The Veteran has submitted statements to VA that he has increasing shortness of breath with exertion.  He made similar statements during the June 2010 and February 2011 VA examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the observable symptoms the Veteran describes do not include the criteria for a 30 percent evaluation set forth at Diagnostic Code 6833.

In light of the foregoing, the Board finds that the preponderance of the evidence establishes that the Veteran's calcified pleural plaque on the left lung was appropriately rated as 10 percent, and that the reduction from the previously assigned 30 percent rating by the RO was warranted.  See Brown, Kitchens, supra.  The foregoing evidence also necessarily reflects that the Veteran is not entitled to an evaluation for calcified pleural plaque on the left lung in excess of 30 percent, prior to December 1, 2010, or in excess of 10 percent from December 1, 2010.  

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's calcified pleural plaque on the left lung.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board concludes that the reduction of the Veteran's evaluation for calcified pleural plaque on the left lung from 30 percent to 10 percent, effective December 1, 2010, was proper.  The medical evidence demonstrates that the Veteran is not entitled to an evaluation for calcified pleural plaque on the left lung in excess of 30 percent, prior to December 1, 2010, or in excess of 10 percent from December 1, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

The reduction of the Veteran's evaluation for calcified pleural plaque on the left lung from 30 percent to 10 percent, effective December 1, 2010, was proper, and restoration of the 30 percent rating is denied.

An evaluation for calcified pleural plaque on the left lung, in excess of 30 percent prior to December 1, 2010, and in excess of 10 percent from December 1, 2010, is denied.

____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


